department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc dom it a tl-n-8003-97 uilc internal_revenue_service national_office significant service_center advice memorandum for associate district_counsel salt lake city cc wr rmd slc from acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice questions on proper processing of the philippine scheme this responds to your request for significant advice dated date in connection with several questions posed by the the ogden service_center related to processing of certain returns that incorrectly claim refunds of social_security payments pursuant to the u s -philippines tax_treaty issues a number of such returns were placed in a freeze status because of possible criminal investigation and prosecution once the decision has been made not to pursue the matter criminally how should such returns be processed with respect to ongoing processing of returns claiming refunds on this basis do the documents that are filed qualify as returns and may a deficiency be assessed using the math error procedures conclusions the processing of similar returns was discussed in a series of prior service_center advisories the office_of_chief_counsel has recently reconsidered the general question in conjunction with the headquarters criminal investigation function and has reaffirmed the conclusions of those advisories in connection with processing the present temporary backlog of inventory cases for which the assessment limitations_period has expired or will shortly expire should be tl-n-8003-97 processed using claim disallowance procedures as an ongoing matter however such cases should be processed within the assessment limitations_period following deficiency rather than claim disallowance procedures in order to preserve the taxpayer’s option to contest deficiencies in tax_court generally the documents in question appear to satisfy the requirements for a return even though they may be filed on the wrong form or lack a valid taxpayer_identification_number we question whether the situations you have identified constitute mathematical or clerical errors within the meaning of sec_6213 however personnel in the examination function at the ogden service_center have indicated that the volume of these returns is such that they can process them using normal deficiency procedures so there is no need at present to consider whether some of these returns could be processed using math error authority facts although the exact fact patterns vary generally the returns in question involve claims for refund of withholding under sec_871 and sec_1441 on social_security_benefits paid to taxpayers in the philippines such refunds are not allowable under the u s -philippines tax_treaty returns claiming refunds under this scheme originate with return preparers in the philippines some of the preparers who file invalid refund claims use form 1040nr generally such returns are processed at the philadelphia service_center using guidelines in the internal_revenue_manual ogden service_center personnel believe the instructions used by the philadelphia service_center adequately deal with the processing of such claims that are filed on form 1040nr however some of the preparers using this scheme file returns on form_1040 1040a or 1040x and these may be received and processed at other service centers such as ogden in addition as a result of investigations by the criminal_investigation_division at the ogden service_center an inventory of such cases accumulated some of which were approaching or had passed the assessment limitation period expiration date your questions concern returns as to which the criminal_investigation_division has decided it will not pursue criminal prosecution typical of the type of returns still being received and processed at the ogden service_center is a form 1040a that shows the following entries line 13a social_security_benefits 13b taxable_amount 29a total federal_income_tax withheld 29d total_payment sec_30 amount overpaid big_number -0- big_number big_number big_number tl-n-8003-97 amount to be refunded big_number the other lines are blank or contain zeroes thus the only income shown is social_security_benefits and the return is essentially requesting a refund of the tax withheld under sec_1441 some returns are filed without a valid taxpayer_identification_number discussion in a series of advisories this office considered the proper treatment of returns claiming improper refunds that had been collected in connection with possible criminal prosecution see acknowledged significant service_center advice date date date clarifying and superseding sca this office has recently reconsidered the issues raised in these memoranda and has generally confirmed their conclusions in particular with respect to the processing of the temporary current backlog of cases we have advised the director of investigations tax_refund fraud that we do not recommend the issuance of notices of deficiency when because the limitations_period for assessment has expired or will shortly expire the issuance of such notices would not be timely however the service has the authority to refuse to allow a refund_or_credit -- even without assessment -- of any amount collected within the period of limitations on assessment on the grounds that there is no true overpayment as required by sec_6402 see 284_us_281 notices of claim disallowance should be issued in such cases in order to advise the taxpayer of the disallowance and the right to contest the matter in a refund forum and to provide finality by triggering the running of the limitations_period under sec_6532 see sca issue with respect to cases in which the assessment limitations_period is open however while the service has instituted refund holds or freezes in appropriate cases the service has not used the authority of lewis v reynolds to substitute claim disallowance procedures for normal deficiency procedures with respect to refunds or credits claimed on original returns -- since to do so would deprive taxpayers of their right to contest deficiencies in tax_court as an alternative to bringing a suit_for_refund thus even though no refund is made normal assessment procedures -- including the mathematical_or_clerical_error procedures and the issuance of a notice_of_deficiency if necessary -- should be followed see sca issues unlike the situations considered in these previous advisories which involved claims for refund of wage withholding or the earned_income_credit the present cases involve claims for refund of amounts that were withheld pursuant to sec_1441 tl-n-8003-97 however the same conclusions apply as in the case of wage withholding for example a taxpayer whose liability is satisfied by withholding at source under sec_1441 but who files a return asserting a liability of zero still has a deficiency within the meaning of sec_6211 even though the withholding is not refunded this is because a deficiency is generally based on an understatement_of_tax rather than an underpayment_of_tax and as in the case of wage withholding under sec_31 the credit for withholding at source on nonresident_aliens under sec_33 is ignored under sec_6211 in defining a deficiency thus for example a taxpayer who is liable for dollar_figure of tax under sec_871 and who files a return incorrectly reporting no liability and requesting a dollar_figure refund has a deficiency of dollar_figure -- the difference between the correct_tax and the tax_shown_on_the_return -- regardless of whether the dollar_figure sec_33 credit is actually refunded a status as a return generally the commissioner has the authority to require taxpayers to file their returns on the correct form however a document may qualify as a return so long as it meets certain requirements see 321_us_219 309_us_304 293_us_172 in 82_tc_766 aff'd 793_f2d_139 6th cir the court summarized the relevant supreme court case law as follows first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury in the present cases neither the fact that the taxpayer filed on a form other than form 1040nr nor the fact that the primary taxpayer_identification_number may be missing or invalid would prevent the document from qualifying as a return under the case law however we agree with your conclusion that the service_center can send correspondence to these taxpayers advising them that the service cannot process the return they filed until they furnish a valid taxpayer_identification_number in these philippines scheme cases the problem is an understatement_of_tax not an overstatement of the withholding credit consequently the service’s authority under sec_6201 to assess overstated prepayment_credits including the credit for amounts withheld at the source without following deficiency procedures is not relevant in some of these situations there may be information indicating that the taxpayer did not sign the return for discussion of this factor see sca issue tl-n-8003-97 b math error procedures given that these cases will normally be handled through assessment following deficiency procedures you have asked whether the expedited math error assessment procedure may be used sec_6213 a generally bars the assessment or collection of a deficiency until after notice_of_deficiency has been mailed to the taxpayer and the taxpayer has had an opportunity to contest the deficiency in tax_court sec_6213 however provides an exception to these restrictions for an assessment of tax on account of a mathematical_or_clerical_error in such a case notice is sent to the taxpayer and the taxpayer may request abatement within days this expedited procedure is only available with respect to the specific mathematical or clerical errors defined in sec_6213 when taxpayer files a form 1040nr form_1040 form 1040a or other document similar to the form described above it may be clear from the face of the return that the taxpayer whose address is in the philippines does not qualify for a refund of 30-percent withholding on the taxpayer's social_security_benefits depending on the particular document in question it may be possible that the taxpayer's error falls within one of the listed types in sec_6213 generally however the error appears to be a substantive one in the nature of an unallowable item -- as a legal matter under the internal_revenue_code and the u s -philippines income_tax treaty the taxpayer simply does not qualify for the refund -- an error that must be corrected through the deficiency procedures rather than a mathematical_or_clerical_error -- an inconsistent entry omitted schedule or other similar mistake -- as to which assessment using the math error procedures is appropriate in a telephone conversation with personnel at the service_center they indicated that the current volume of these returns is such that there is no need at present to consider whether some of these returns could be processed using math error authority if that situation changes we would be happy to reconsider the question if you have any further questions please call sandy irving or catherine prohofsky at acting assistant chief_counsel income_tax accounting by michael d finley chief branch
